



SEPARATION AND GENERAL RELEASE AGREEMENT


This Confidential Separation and General Release Agreement (hereinafter
“Agreement”) is agreed to by and between John Dinning (“Employee") and Teradata
Corporation (hereinafter “Teradata” or “Company”).
Employee’s employment with Company terminates effective February 28, 2018
(“Termination Date”). In exchange for the separation benefits set forth in this
Agreement, and subject to the terms and conditions outlined herein, Company and
Employee acknowledge and agree to the terms of this Agreement.
Employee’s consideration and acceptance of the terms and conditions of this
Agreement is completely voluntary. In exchange for the good and valuable
consideration described and in consideration of the promises and mutual
agreements herein set forth, Employee and Company agree as follows:
1.Separation Benefits. The Company agrees to provide Employee with (a) the
severance benefits provided under Section 4 of the Teradata Executive Severance
Plan (the “Plan”), subject to the conditions of the Plan; and (b) the
supplemental benefits set forth in a letter dated February 9, 2018 from Suzanne
Zoumaras, Chief Human Resources Officer (the “Separation Letter”), a copy of
which is attached to and made part of this Agreement (which benefits are
referred to collectively as “Separation Benefits”). Employee acknowledges and
agrees that these Separation Benefits constitute adequate legal consideration
for the promises and representations made by Employee in this Agreement.
2.No Other Compensation or Benefits. Employee acknowledges that, except as
expressly provided in this Agreement, Employee will not receive and is not
entitled to any additional compensation, salary, bonuses, severance, or benefits
after the Termination Date.
3.General Release.
3.1 Employee unconditionally, irrevocably and absolutely releases and discharges
the Company, and its parent corporations, direct and indirect subsidiary
corporations, division, affiliates, successors, predecessors, partnerships,
individual partners, officers, directors, employees, shareholders, agents,
attorneys, entities, insurers, affiliates, and assigns (collectively referred to
as “Released Parties”), from all claims related in any way to the transactions
or occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with the Company, the
termination of Employee’s employment, and all other losses, liabilities, claims,
charges, demands and causes of action, known or “Unknown Claims” (as further
defined below) arising directly or indirectly out of or in any way connected
with Employee’s employment with the Company. This release is intended to have
the broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims, including, but
not limited to alleged violations of the federal Fair Labor Standards Act, Title
VII of the Civil Rights Act of 1964 and the Americans with Disabilities Act, the
California Fair Employment & Housing Act, and all claims for attorneys’ fees,
costs and expenses; any claims or entitlements at common law under any Canadian
jurisdiction, by contract, by statute including under the any provincial
Employment Standards Act, for pay, for wages, salary, for vacation pay, overtime
pay, bonuses, commissions, disability benefits, pension benefits, pension
contributions, savings plan contributions, notice of termination, pay in lieu of
such notice, expenses, profit sharing, stock options, and severance pay, which
are included in the terms of settlement referred to above, and any provincial
Human Rights Code, any provincial Workplace Safety & Insurance Board (WSIB) or
otherwise, which Employee has ever had, now have or which Employee or his heirs,
executors, administrators and assigns, or any of them hereinafter can, shall, or
may have by reason of my employment with or termination of employment from
Teradata and/or its affiliates. “Unknown Claims” means all claims that Employee
does not know or suspect to exist in Employee’s favor.


In granting the release herein, which includes Unknown Claims, Employee
acknowledges that Employee has read, understands and expressly waives Section
1542 of the California Civil Code, which provides:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


Employee expressly agrees to waive any rights or benefits conferred by Section
1542 and by any law of any state or territory of the United States or principal
of common law pursuant to, or which is similar, comparable or equivalent to,
Section 1542.


Without limiting the preceding paragraph, Employee understands this Agreement
specifically releases and waives any claims of age discrimination, known or
unknown, that he may have against the Released Parties as of the date he signs
this Agreement. This Agreement specifically includes a waiver of rights and
claims under the Age Discrimination in Employment Act of 1967, as amended, and
the Older Workers Benefit Protection Act. Employee acknowledges that as of the
date he signs this Agreement he may have certain rights or claims under the ADEA
and he voluntarily relinquishes such rights or claims by signing this Agreement.
 
3.2 Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.
    
    3.3 Employee declares and represents that Employee intends this Agreement to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete. Employee executes this release with the full knowledge
that this release covers all possible claims against the Released Parties, fully
permitted by law.


3.4 Employee expressly waives Employee’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether brought by Employee or on Employee’s behalf, related in any way to the
matters released herein.


3.5 Notwithstanding the foregoing, the following are not included in the general
release: (a) any rights or claims for indemnification Employee may have pursuant
to any written indemnification agreement of the Company to which Employee is a
party, the charter, bylaws, or operating agreements of the Company, or under
applicable law; (b) any rights that are not waivable as a matter of law; or (c)
any claims arising from the breach of this Agreement by the Company. Further,
this Agreement does not prevent Employee from responding accurately and fully to
any question, inquiry or request for information when required by legal process,
or disclosing information to regulatory bodies. Nothing contained in this
Agreement limits his ability to file a charge or complaint with any federal,
state or local governmental agency or commission (a “Government Agency”).
Nothing in this Agreement or any other Company agreement, policy, practice,
procedure, directive or instruction prohibits Employee from reporting possible
violations of federal, state or local laws or regulations to any Government
Agency or making other disclosures that are protected under the whistleblower
provisions of federal, state or local laws or regulations. Employee does not
need prior authorization of any kind to make any such reports or disclosures and
he is not required to notify the Company if he makes such reports or
disclosures. If Employee files any charge or complaint with any Government
Agency, and if the Government Agency pursues any claim on his behalf, or if any
other third party pursues any claim on his behalf, he waives any right to
monetary or other individualized relief (either individually, or as part of any
collective or class action) that arises out of alleged facts or circumstances on
or before the effective date of this Agreement. Nothing in this Agreement limits
any right he may have to receive a whistleblower award or bounty for information
provided to the Securities and Exchange Commission or other Government Agency.


4.Non-Solicitation. Employee understands and agrees that information regarding
Company’s employees and customers is confidential and may constitute trade
secrets. In his capacity as Executive Vice President and Chief Business Officer,
Employee had access to and assisted in the development of the most confidential
and proprietary information of Company, including but not limited to future
plans for marketing, sales, employee and leadership development, succession
planning, customer strategy, financial information, and other proprietary
information which Company classified as trade secrets. In light of his knowledge
and access to such information, and to protect this proprietary, confidential
information and trade secrets, in exchange for good and valuable consideration
received pursuant to this Agreement and the Plan, including, but not limited to,
the Separation Benefits, for a period of one (1) year following the Termination
Date, or until the Agreement terminates, whichever date occurs first, Employee
agrees not to, directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage Teradata’s relationship with any of
its customers or prospective customers and employees. Employee acknowledges that
his breach of the covenant contained in Section 4 would cause irreparable injury
to the Company and agrees that in the event of any such breach Company shall be
entitled to seek injunctive relief or other equitable remedies without the
necessity of proving actual damages or posting any bond or other security.
5.Other Restrictive Covenants. Employee agrees to now and hereafter abide by the
restrictive covenants under the Plan applicable to him as a California employee,
including those set forth in the following provisions of the Plan: Section 7(a),
Confidential and Trade Secret Information; Section 7(d), Non-Disparagement;
Section 7(e), Return of Property; Section 7(f) Cooperation; and Section (g);
Remedies, subject to the whistleblower protections set forth in Section 7(h) of
the Plan. Company and Employee acknowledge and agree that full and complete
compliance with all the provisions of these covenants and the non-solicitation
covenant set forth in Section 4 of this Agreement, constitutes material
consideration of this Agreement and breach of any provision of such provisions
shall constitute a material breach of this Agreement.
6.Non-Disparagement. The Company agrees that the following individuals: Victor
Lund, Oliver Ratzesberger, Laura Nyquist, Dan Harrington and Suzanne Zoumaras,
will not disseminate or publish, or knowingly allow to be disseminated or
published, any written, oral or electronically­ transmitted, statement that is,
or could reasonably considered to be, a disparaging statement about Employee,
except if required by a validly issued subpoena from a court of competent
jurisdiction.
7.No Admissions. By entering into this Agreement, Company and Released Parties
make no admission they have engaged, or are now engaging, in any unlawful
conduct. The Parties understand and acknowledge that this Agreement is not an
admission of liability and shall not be used or construed as such in any legal
or administrative proceeding.
8.Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Employee is advised to consult with an attorney before executing this
Agreement.
8.1 Acknowledgements/Time to Consider. Employee acknowledges and agrees he (a)
has read and understands the terms of this Agreement; (b) has been advised in
writing to consult with an attorney before executing this Agreement; (c) has
obtained and considered such legal counsel as Employee deems necessary; (d) has
been given twenty-one (21) calendar days to consider whether or not to enter
into this Agreement (although Employee may elect not to use the full 21‑day
period at Employee’s option); and (e) Employee signs this Agreement freely,
knowingly, and voluntarily.
8.2 Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement. Employee
may revoke Employee’s acceptance of this Agreement within seven (7) days after
the date Employee signs it. Employee's revocation must be in writing and
received by Suzanne Zoumaras, Chief Human Resources Officer, Teradata
Corporation, 17095 Via Del Campo, San Diego, CA 92127, by 5:00 p.m. Pacific Time
on the seventh day following the date of his signature to be effective. If
Employee does not revoke acceptance within the seven (7) day period, Employee’s
acceptance of this Agreement shall become binding and enforceable on the eighth
day (“Effective Date”).
8.3 Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act of 1967, as amended.


9.Representation of Employee. Employee represents that, as of the date of this
Agreement, Employee has not filed any lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against Teradata or any of the other
Released Parties in any court or with any governmental agency. Employee further
agrees that, to the fullest extent permitted by law, Employee will not
prosecute, nor allow to be prosecuted on Employee’s behalf, in any
administrative agency, whether state or federal, or in any court, whether state
or federal, any claim or demand of any type related to the matters released in
this Agreement. Employee has not assigned, transferred, or granted, or purported
to assign, transfer, or grant, any of the claims, demands, or cause or causes of
action disposed of by this Agreement.


10.Representation of Company. The Company represents that, as of the date of
this Agreement, the Company is not aware of any facts, grievances, complaints,
charges, lawsuits, claims or other accusatory pleadings the Company has against
Employee related to Employee’s employment with the Company. Unless the Company
becomes aware of complaints, charges or claims following the date of this
Agreement, the Company does not have any cause of action against the Employee.


11.General Provisions.
11.1.    Successors and Assigns. The rights and obligations of Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Employee shall not be entitled to assign
any of his rights or obligations under this Agreement, which the parties agree
are personal to Employee.


11.2.    Waiver. Either party's failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each other provision of this
Agreement.


11.3.    Attorneys’ Fees. Each side shall bear its own attorneys' fees regarding
any dispute or claim relating to or arising out of this Agreement unless
otherwise required by law.


11.4.    Termination of Agreement. Company shall have the right to terminate
this Agreement at any time if Employee breaches any of Employee’s obligations
under this or any other agreement Employee has with Company. Company agrees that
in the event of a breach of the Agreement, prior to terminating the Agreement,
the Company shall provide written notice of said breach to Employee via email at
jdinning@gmail.com stating that the Employee has seven (7) calendar days from
the date notice is sent to cure the breach. Should the Employee fail to timely
cure the breach during the cure period, the Company shall have the right to
terminate the Agreement.


11.5.    Interpretation Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.


11.6.    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by certified or registered mail,
return receipt requested, upon verification of receipt, or (d) by email,
however, receipt by Human Resources shall be required to confirm receipt. Notice
shall be sent to the San Diego offices of the Company, or such other address as
either party may specify in writing.


11.7.    Severability. In the event any provision of this Agreement shall be
found unenforceable, the unenforceable provision shall be deemed deleted and the
validity and enforceability of the remaining provisions shall not be affected
thereby.


12.Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California.
13.Entire Agreement; Modification. This Agreement, including the Separation
Letter incorporated by reference, is intended to be the entire agreement between
the Parties and supersedes and cancels any and all other prior agreements,
written or oral, between the Parties regarding this subject matter. Only a
written instrument executed by all parties hereto may amend this Agreement. Each
term of this Agreement is contractual and not merely a recital. Each party to
this Agreement has made such investigation of the facts pertaining to this
settlement and release, and all the matters pertaining to this Agreement, as
he/it deems necessary. To the extent any terms or provisions of the Agreement
conflict or are inconsistent with the agreements or provisions incorporated in
this Agreement, the Agreement shall control. Employee is aware that he may
hereafter discover claims or facts in addition to or different from those
Employee now knows or believes to be true with respect to the matters related
herein. Nevertheless, it is Employee’s intention to fully, finally, and forever
settle and release all such matters, and all claims relative thereto, which do
now exist, may exist, or heretofore have existed regarding his employment by
Teradata. In furtherance of such intention, the releases given herein shall be
and remain in effect as full and complete releases of all such matters
notwithstanding the discovery or existence of any additional or different claims
or facts relative thereto.
14.Acceptance/Signature. Employee acknowledges and agrees he has read and
understands the terms of this Agreement, he has been given twenty-one (21)
calendar days to consider the terms of the Agreement and he has signed this
Agreement freely, knowingly and voluntarily.
15.Independent Legal Counsel. Each party to this Agreement has had the
opportunity to seek independent legal advice from his/its attorney(s) with
respect to the advisability of executing this Agreement, and with respect to the
meaning of California Civil Code sec 1542.


THE PARTIES HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND EACH
PROVISION CONTAINED HEREIN.


THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
Teradata Corporation, a Delaware Corporation




Dated: March 23, 2018         By: /s/ Suzanne Zoumaras            
Suzanne Zoumaras
Chief Human Resources Officer


Accepted and Agreed to:


Dated: March 23, 2018         By: /s/ John Dinning                
    John Dinning



SEPARATION LETTER











Personal and Confidential


February 9, 2018


Mr. John Dinning


Dear John:


As a participant in the Teradata Executive Severance Plan (Plan) and based on
your projected last date of employment of February 28, 2018, you will be
entitled to the following severance benefits under the Plan:


•
Salary and target bonus continuation for 12 months;

•
A pro-rated annual cash incentive bonus for the year of termination, payable
following the determination of the actual Teradata performance for fiscal year
2018 and on the same schedule as these bonuses are paid to other eligible
participants;

•
Eligibility under COBRA for the continuation of your medical, dental and/or
vision benefits, with Teradata contributing the current portion of the premiums
currently paid for each benefit for up to twelve (12) months. You must apply for
COBRA benefits, Teradata cannot do so on your behalf; and

•
Outplacement services as provided in the Plan.



In addition, as hereby agreed between you and Teradata and in connection with
the termination of your employment, you shall receive the supplemental severance
benefits set out below, provided you agree by signing this letter and
conditioned upon your timely execution and non-revocation of a release of claims
on a form provided by Teradata. It shall be explicitly noted that,
notwithstanding anything in the Plan to the contrary, the restricted share units
and performance-based restricted share units granted to you on November 27, 2017
will be terminated and shall not vest.


•
All of your outstanding stock options will vest as of February 28, 2018, and
will be exercisable until the earlier of 59 days after such date or the
expiration of the applicable option;



•
All of your outstanding time-based restricted share units (other than the
restricted share units granted to you on November 27, 2017) will vest in full
(without pro-ration) as of February 28, 2018; and



•
All of your outstanding performance-based restricted share units (other than the
performance-based restricted share units granted to you on November 27, 2017)
that are earned based on actual Company performance for the entire performance
period will vest in full (without pro-ration), effective as of the date that
Company performance is certified for the applicable performance period.



You are subject to Section 409A of the Internal Revenue Code regulations as a
“specified highly compensated” employee at Teradata, and as a result, in order
to avoid negative tax consequences to you, Teradata is required to impose a
six-month waiting period on certain payments and benefits provided in connection
with the termination of your employment. In particular, in order to comply with
Section 409A of the Internal Revenue Code: (i) the first six months of your
salary and target bonus continuation payments will be held back and paid to you
in a lump sum on or shortly after the end of the six-month period, which is
August 29, 2018, and the remaining salary and target bonus continuation payments
will be made in installment payments over the remainder of the 12-month period;
(ii) your restricted share units that vest hereunder, other than
performance-based awards for ongoing performance periods, will be distributed to
your Fidelity account on or shortly after August 29, 2018; and (iii) your
performance-based restricted share units that vest hereunder for ongoing
performance periods will be distributed to your Fidelity account after the end
of the applicable performance period.


Your right to receive any severance benefits under the Plan is subject to all of
the terms and conditions of the Plan, and the description of Plan benefits above
is a summary and does not modify the terms of the Plan other than as
specifically set forth in this letter with respect to the vesting treatment of
your outstanding equity awards.


Finally, to ensure a smooth transition of your responsibilities, by signing this
letter you agree to be available and responsive through June 2018 to occasional
and reasonable inquiries from the Company on matters related to your employment
and job responsibilities. It is anticipated that this will be an occasional
email or phone conversation on matters that you may provide insight or
information based on your duties while employed by Teradata.


John, should you have any questions, please don’t hesitate to contact me or Jim
Huelsman, VP, Compensation.


Sincerely,


/s/ Suzanne Zoumaras
        
Suzanne Zoumaras
EVP and Chief Human Resources Officer




Accepted and acknowledged by:




/s/ John Dinning                             02/28/2018                
John Dinning                                 Date




/s/ JD    
Employee Initials
Page 6 of 6    
    